  Case 6:20-cv-06118-SOH Document 18        Filed 03/05/21 Page 1 of 11 PageID #: 145



                     IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                             HOT SPRINGS DIVISION

LAWAYNE NATT                                                            PLAINTIFF

VS.                           CASE NO.: 6:20-cv-06118

MIKE MCCORMICK, individually and
in his official capacity as Sheriff
of Garland County; RON HALVERSON,
individually and his official capacity;
SHARON BRANSTETTER individually and in her
official capacity as jail administrator;
SOUTHWEST CORRECTIONAL MEDICAL GROUP, INC.
and JOHN and JANE DOES 1-4                                          DEFENDANTS

                               AMENDED COMPLAINT

      COMES   NOW   the   Plaintiff,   LaWayne       Natt,   by    and     through

undersigned counsel, and for his Amended and Substituted Complaint

against the Defendants, hereby alleges and states as follows:

                             JURISDICTION AND VENUE

      1.     This is an action in tort and for violations of Federal

and State Constitutional Rights.        Relief is also sought pursuant

to 42 U.S.C. § 1983, the Fourth, the Fifth and the Fourteenth

Amendments    to    the   United   States     Constitution,       the    Arkansas

Constitution Article II, Section II, the Arkansas Civil Rights

Acts, codified at Ark. Code Ann. § 16-123-105, Title II of the

Americans with Disabilities Act (ADA) and Section 504 of the

Rehabilitation Act (Section 504)and common law tort of negligence

and wrongful death. Jurisdiction and venue is proper in this Court

as the cause of action arose in Pulaski County, Arkansas.



                                        1
     Case 6:20-cv-06118-SOH Document 18             Filed 03/05/21 Page 2 of 11 PageID #: 146



       2.       This   is     also    an   action        seeking       declaratory    relief

pursuant to Ark. Code Ann. § 16-111-104, part of the Declaratory

Judgment Act, and 28 U.S.C.S. § 2201 to declare the rights and

other relations between the parties and for damages.

                                            PARTIES

       3.    The Plaintiff, LaWayne Natt, during all times mentioned,

and continuing up to the present date is a citizen of the United

States, and was at all times relevant to this Complaint, a resident

of the City of Hot Springs, County of Garland, and State of

Arkansas.

       4.    At all relevant times, defendant Mike McCormick was the

legally     constituted        Sheriff     of       Garland      County,      Arkansas    and

functioned      in     that    capacity        at       all    times    relevant     hereto.

Furthermore, as Sheriff, defendant McCormick was at all relevant

times in question the chief decision and policy maker for the

Garland County Detention Center (“GCDC” or “County Jail”).                               And,

as    Sheriff    of    Garland       County,    it       was   the     duty   of   defendant

McCormick to properly supervise the personnel under his control so

as not to cause injuries to, or deprive the civil rights of persons

the sheriff’s department is obligated to protect.

       5.    At all relevant times pertinent, defendant Ron Halverson

was a Captain and the Chief Deputy over the penal or lockup aspect

of the GCDC. At all relevant times pertinent, defendant Sharon

Branstetter, was the jail administrator.


                                                    2
  Case 6:20-cv-06118-SOH Document 18             Filed 03/05/21 Page 3 of 11 PageID #: 147



        6.        Garland County is a political subdivision of the State

of Arkansas under the name of which the individual defendants

performed all acts and omissions alleged herein.

        7.        Defendant John or Jane Doe 1 held himself or herself out

to possess the degree of skill, ability, and learning common to a

doctor       in    the   community.          Defendant,      Southwest     Correctional

Medical Group, Inc. is a foreign company authorized to do and doing

business in Garland County, Arkansas. Upon information and belief,

it is believed that it entered into a contract with defendant

McCormack and Garland County, Arkansas to provide health care

services to inmates at the GCDC.                      It is responsible for the

contract with defendant Dr. John or Jane Doe 1 and other medical

care providers at the GCDC.               It is responsible for their actions

under    a    contract       theory    and    under   the     theory     of   respondeat

superior.          Further, it may not claim immunity.

        8.        Defendants   Jane     and    John   Does    1   though      5   are   the

currently          unknown   medical,     nursing,      and/or     other      healthcare

providers and entities, insurers, and employees or agents of GCDC,

entities, and individuals, charged with protecting and treating

Plaintiff at the GCDC. Plaintiff has attached hereto the affidavit

of Plaintiffs attorney attesting that the identities of Jane and

John Does 1 through 4 are unknown pursuant to A.C.A. § 16-56-125.

                                      FACTUAL ALLEGATIONS




                                                 3
  Case 6:20-cv-06118-SOH Document 18      Filed 03/05/21 Page 4 of 11 PageID #: 148



      9.     At all times and places alleged herein the individual

defendants    and   each   of   them,   were   acting    as    agents   of   the

defendant, the Garland County.

      10.    On July 3, 2017, LaWayne Natt was in his unit near his

cell when another inmate approached him and started a physical

altercation. Natt was being housed in a closed custody unit, while

the inmate who approached him was from general population.

      11.    Natt was assaulted by the inmate and sustained physical

injuries.

      12.    The GCDC failed to protect Natt by properly locking and

securing the area unit where Natt was located, allowing the

unauthorized inmate to enter, despite the knowledge of the officers

that Natt was in closed custody housing.

      13.    Additionally, on July 3, 2017, Natt had a seizure while

in his cell, causing him to hit his head and face on the concrete

floor multiple times. Natt sustained injuries with bruising to the

left side of his face and eye, as well as a migraine headache.

      14.    Prior to this incident, when Natt was arrested on June

27, 2017, he informed deputies and medical staff that he needed

his   seizure   medication.     Specifically,     on    June   28,   2017,   he

submitted a sick call regarding his need for medication.

      15.    Natt was not provided with any seizure medication until

he did in fact have a seizure on July 3, 2017, and had to go to

the emergency room.


                                         4
  Case 6:20-cv-06118-SOH Document 18   Filed 03/05/21 Page 5 of 11 PageID #: 149



     16.   Under   the   Contract      between    Defendant      Southwest

Correctional Medical Group, Inc. and the Garland County Detention

Center provides that all medical personnel providing services

through Contractor under this Contract shall be the employees

and/or agents of Contractor and not of the Agency. Such individuals

shall hereby be referred to as the "Medical Staffing."           Under the

contract all wages, worker's compensation, insurance, benefit

vacations, and claims of any kind relating to the Medical Staffing

are the sole responsibility of Defendant Southwest Correctional

Medical Group, Inc.      Defendant Southwest Correctional Medical

Group, Inc. was responsible for the contract with all the medical

care providers at the GCDC.

     17.   Under   the   contract      between    Defendant      Southwest

Correctional Medical Group, Inc. and GCDC, Southwest Correctional

Medical Group, Inc. was responsible for providing medical unit

coverage seven days.

     18.   Under   the   contract      between    Defendant      Southwest

Correctional Medical Group, Inc. and GCDC, Southwest Correctional

Medical Group, Inc. was responsible for providing the following:

          a) Initial health screenings are performed for
     inmates upon admission to the facility;
          b) Tuberculosis Skin Testing (TST) for all inmates
     within fourteen (14) days of incarceration;
          c) Medications are administered as prescribed;
          d) Timely stick call triage and follow-up;
          e) Appropriate and timely response to medical needs
     and emergencies; and



                                       5
  Case 6:20-cv-06118-SOH Document 18          Filed 03/05/21 Page 6 of 11 PageID #: 150



             f) Operations are in compliance with Arkansas Jail
        Standards (AJS) and the National Commission on
        Correctional Health Care (NCCHC)


        19.   Southwest    Correctional       Medical     Group,   Inc.   was

responsible for providing medical care in a manner that is

commensurate with the community standard of medical care and

treatment.


              FEDERAL CIVIL RIGHTS VIOLATIONS UNDER 42 USC § 1983

        20.   The   Plaintiff      adopts    by   reference     the    allegations

contained in paragraphs 1 through 20 above.

        21.     The above recited acts and omissions of Defendants,

while each was acting under color of authority and in their

individual and official capacities, respectively constitute a

deprivation of the Plaintiffs’ constitutional entitlement to be

free from cruel and unusual punishment as guaranteed by the 4th,

8th, and 14th Amendments to the United States Constitution. Such

acts of Defendants while acting within the color of their authority

are sufficient to invoke an action under 42 U.S.C. § 1983 against

them for which the Plaintiffs seeks damages as set forth herein

above.

        22.   McCormick,     Halverson      and   Branstetter,     despite   being

aware    that    detainees    in    the   GCDC    often    do   have   fights   and

confrontations failed to properly lock and secure an area that was

supposed to be secured for safety among other reasons.                  McCormick,


                                             6
  Case 6:20-cv-06118-SOH Document 18         Filed 03/05/21 Page 7 of 11 PageID #: 151



Halverson and Branstetter, despite being aware of requests made by

Natt    to    receive    his     seizure         medication,        in    deliberate

indifference, took no action to see to it that the Plaintiff was

protected. Their actions were in deliberate indifference to the

Plaintiff’s health and safety.

       23.   The actions of Halverson and Brastetter were the result

of McCormick’s decisions and practices as Sheriff which were

tantamount to official policies.

       24.   Furthermore,      these    actions         were      the    results     of

McCormick’s    failure   in    hiring,      to    train,    and     supervise      said

defendants. On a number of occasions, Detention officers under the

direct control and supervision of McCormick, failed to protect

plaintiff and other inmates.            Said rampant failures in hiring,

retention, instruction and training, control and/or supervise said

officers are the results of McCormick’s decisions as the chief

policy and decision maker for the GCDC as well as the long standing

usages, customs, practices and policies of the Detention Center.

       25.   The   Plaintiff’s      right    to       adequate     protection      from

injuries from other inmates was well established at the time such

that a reasonable officer would be aware of the standard.

       26.   The   Plaintiff’s       right       to     medical     treatment       and

prescribed    medication      for   diagnosed         health     issues    was     well

established at the time such that a reasonable officer would be

aware of the standard.


                                             7
  Case 6:20-cv-06118-SOH Document 18        Filed 03/05/21 Page 8 of 11 PageID #: 152



     27.     These decisions were in derogation of the Plaintiff’s

rights and privileges protected by the 4th and 14th amendments to

the U.S. Constitution, federal and state laws, Ark. Const. Art. 2

§ 2, Ark. Const. Art. 2 § 6, Ark. Const. Art. 2 § 9, and the

Arkansas Civil Rights Act (ACRA), codified at A.C.A. § 16-123-101

et seq.

     28.     The defendants are not entitled to qualified immunity

for their actions.

     29.     The   County,   as    a   municipality,    is    not   entitled    to

qualified    immunity   and       is   separately    liable   for   the   GCDC’s

policies, usages, customs, practices and/or McCormick’s decisions

as the final decision and policy maker for the GCDC which have the

force and effect of law.

                                       TORT CLAIMS

     30.     The   Plaintiff      adopts   by   reference     the   allegations

contained in paragraphs 1 through 29.

     31.     The aforesaid acts constitute violations of Ark. Const.

Art. 2 § 2, Ark. Const. Art. 2 § 6, Ark. Const. Art. 2 § 9, and

the Arkansas Civil Rights Act (ACRA), codified at A.C.A. § 16-123-

101 et seq.

     32.     The foregoing actions by the defendants were negligent.

The defendants failed to properly protect the Plaintiff.                       The

defendants     failed   to     properly     provide     Plaintiff     with     the

medication and housing needs.


                                            8
  Case 6:20-cv-06118-SOH Document 18      Filed 03/05/21 Page 9 of 11 PageID #: 153



        33.   As a result of the defendants actions, the Plaintiff was

damaged.       Plaintiff’s damages were proximately caused by the

actions of the defendants.          To the extent they are covered by

insurance, the defendants have waived sovereign immunity for the

negligence claims.

        34.   Plaintiff demands a trial by jury.

        35.   Plaintiff reserves his right to amend this complaint.

              WHEREFORE, Plaintiff respectfully prays that this Court

enter    a    judgment   granting   a   declaratory    judgment     that   the

Defendants' acts, policies, and practices complained of herein,

violated Plaintiff’s rights secured by the due process clause of

the Fifth and Fourteenth Amendments and the rights secured by the

Eighth Amendment to the United States Constitution; joint and

several nominal, compensatory, and punitive damages against the

Defendants for Plaintiff, reasonable attorneys' 42 U.S.C. § 1988

fees; and, all other proper and just relief, whether specifically

prayed for herein or not.

                                          Respectfully submitted,

                                          LAWAYNE NATT

                                          Willard Proctor, Jr.
                                          Attorney for Plaintiff
                                          2500 South State Street
                                          Little Rock, AR 72206-2162
                                          (501) 378-7720
                                          (501) 325-4959 Facsimile
                                          Arkansas Bar No.: 87136
                                          willard@wpjrlaw.com



                                         9
Case 6:20-cv-06118-SOH Document 18   Filed 03/05/21 Page 10 of 11 PageID #: 154




                               AFFIDAVIT

         Comes now the undersigned and solemnly swears that the

   following facts and information are true and correct to the

   best of my knowledge and belief:

         1.    I am the attorney for the plaintiff in the attached

   pleading.

         2.    Neither me nor my client knows the identities of

   the John and Jane Doe designations set forth in the pleading

   nor the insurance carriers for any entity or individual not

   susceptible to a direct cause of action.

         3.    Upon   determining    the   identity    of   the   unknown

   parties responsible for the injuries and damages sustained by

   plaintiff, or for paying those damages, I will timely amend

   the Complaint to specifically designate the names of the

   unknown parties.

         4.    This Affidavit is filed in accordance with Ark.

   Code Ann. § 16-56-125.


                                      _____________________________
                                      Willard Proctor, Jr.

        SWORN TO AND SUBSCRIBED TO before me, a Notary Public,
   on this ____ day of February, 2021.


   ____________________________             ________________________
   My Commission Expires                    Notary Public



                                     10
Case 6:20-cv-06118-SOH Document 18   Filed 03/05/21 Page 11 of 11 PageID #: 155




                                 AFFIDAVIT

       Comes now the undersigned and solemnly swears that the

following facts and information are true and correct to the best

of my knowledge and belief:

       1.     I am the attorney for the plaintiff in the attached

pleading.

       2.     Neither me nor my client knows the identit ies of the

John and Jane Doe designations set forth in the pleading nor the

insurance carriers for any entity or individual not susceptible to

a direct cause of action.

       3.     Upon determining the identity of the unknown parties

responsible for the injuries and damages sustained by plaintiff,

or for paying those damages, I will timely amend the Complaint to

specifically designate the names of the unknown parties.

       4.      This Affidavit is filed in accordance with Ark. Code

Ann.   §    16-56-125.

                                        vJ (jg._,jp~
                                        Willard Proctor, Jr.
                                                               S?J
       SWORN TO AND SUBSCRIBED TO before me, a Notary Public, on



                                       ~~
this


My Commission Expires                   Not      y Publ1c


                                         f1        KYESHA RAULSTON
                                         ~l       Notary Public-Arkansas
                                                      Pulaski County

                                         i
                                         <
                                              My Commission Expires 11-07-2021
                                                  Commission !I 12384954
